SECOND AMENDMENT TO THE ABSOLUTE SHARES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of the 7th day of October, 2015, to the Transfer Agent Servicing Agreement, dated as of June 11, 2014, as amended April 7, 2015 (the “Agreement”), is entered into by and between ABSOLUTE SHARES TRUST, a Delaware statutory trust (the “Trust”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the WBI Tactical Rotation Shares and to reflect and revise the list of funds of the Trust to reflect changes to names of certain funds; and WHEREAS, the parties desire to amend the fees of the Trust; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the Agreement: Exhibit A is hereby superseded and replaced with Amended Exhibit A attached hereto. Amended Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ABSOLUTE SHARES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Don Schreiber, Jr. By: /s/ Michael R. McVoy Name: Don Schreiber, Jr.
